Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 3-25 are pending. Claims 3-4, 6-7, and 14-25 are withdrawn. Claims 1, 5 and 8-13 are examined below.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Deinick et al. (US 5,510,212).
Regarding claim 1, Deinick discloses a lithium secondary battery with a cathode active material (see abstract) comprising: 
a lithium metal oxide particle (i.e. a lithiated manganese oxides, lithiated nickel oxide, or lithiated cobalt oxide (see col. 7 lines 12-22); and 
a thio-based compound, i.e. dimethyl thioformamide) formed on at least portion of a surface of the lithium metal oxide particle (i.e. a solvent used for an electrolyte, wherein an electrolyte meets the recited limitation as formed on the surface of the lithium metal oxide particle, see col. 6, lines 42-67);
wherein dimethyl thioformamide reads on structural formula 1, wherein R1 is H, R2 and R3 are C1 hydrocarbon group, i.e. alkyl (methyl).
The court has held as Deinick discloses choosing from a finite number of identified, predictable solutions i.e., dimethyl thioformamide as the solvent of the electrolyte, one of ordinary skill in the art would have found obvious to pursue the known options with a reasonable expectation of success.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Deinick as applied to claim 1 above, and further in view of Shinpuku et al. (US 2020/0067089).
Regarding claim 8, Deinick discloses a lithium secondary battery with a cathode active material according to claim 1, but does not disclose wherein the lithium metal oxide particle includes a nickel-based lithium oxide represented by General Formula 1 below: 
[General Formula 1] LixNiyM1-yO2 
wherein, in the General Formula 1 above, 0.95 < x < 1.08, y> 0.5, and M is at least one element selected from a group consisting of Co, Mn, Al, Zr, Ti, B, Mg or Ba. 
Shinpuku is analogous art to Deinick as Shinpuku discloses a lithiated metal oxide cathode material. Shinpuku further discloses wherein the lithium metal oxide particle includes a nickel-based lithium oxide represented by General Formula 1 below: 
[General Formula 1] LixNiyM1-yO2 
wherein, in the General Formula 1 above, 0.95 < x < 1.08, y> 0.5, and M is Cobalt, which reads on at least one element selected from a group consisting of Co, Mn, Al, Zr, Ti, B, Mg or Ba (see Shinpuku paragraph [0017], further specifically x (denoted as a in in Shinpuku) is 0.8 0.5 and C is in a range such that c is able to equal to 1-b, i.e. 0.02 < c < 0.2.
The court has held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.
Further, the court has held that it would be obvious to a person having ordinary skill in the art to select a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Regarding claim 9, Deinick as modified by Shinpuku discloses a cathode active material for a lithium secondary battery according to claim 8, wherein, in the General Formula 1, 0.8<y<0.93 (see paragraph [0017]).
The court has held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Regarding claim 10, Deinick as modified by Shinpuku discloses a cathode active material for a lithium secondary battery according to claim 8, wherein, in the General Formula 1, M includes Co and Mn (see paragraph [0017]).

Regarding claim 11, Deinick as modified by Shinpuku discloses a cathode active material for a lithium secondary battery according to claim 8, wherein the lithium metal oxide particle includes a doping or a coating which contains at least one of Al, Zr or Ti, i.e. includes Aluminum (doping) i.e. LiaNibMcAlgO2 (see Shinpuku paragraph [0017] and discussion of claim 8 above)

Allowable Subject Matter
Claims 12, 13 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
After consulting with a subject matter primary examiner, it was determined claim 1 was too broad to be interpreted as a coating and an electrolyte or an additive in an electrolyte in contact with the surface read on claim 1.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8-11 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721